Citation Nr: 1535439	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  11-08 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for coronary artery disease (CAD) status post myocardial infarction (MI) and coronary artery bypass grafting from July 1, 2009 to January 12, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel 





INTRODUCTION

The Veteran served on active duty from June 1979 to June 2009.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, which, in pertinent part, granted service connection for CAD status post MI and coronary artery bypass grafting with an initial 10 percent evaluation assigned effective July 1, 2009.  


FINDING OF FACT

For the period from July 1, 2009 to January 12, 2012, the Veteran's CAD required continuous medication and produced metabolic equivalents (METs) between 5 and 10 with subjective complaints of chest pain and shortness of breath without cardiac hypertrophy or dilation. 


CONCLUSION OF LAW

For the period from July 1, 2009 to January 12, 2012, the criteria for an initial rating in excess of 10 percent for CAD status post MI and coronary artery bypass grafting are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7005 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for CAD status post MI and coronary artery bypass grafting was granted in the September 2009 rating decision on appeal.  An initial 10 percent evaluation was assigned effective July 1, 2009.  In a March 2012 rating decision, a total schedular 100 percent evaluation was assigned for the Veteran's CAD effective January 12, 2012.  The award of a schedular 100 percent represents a complete grant of the benefits sought on appeal for the period beginning January 12, 2012 and the Board's analysis is therefore limited to whether an increased rating is warranted for the period from July 1, 2009 to January 12, 2012.  The Veteran contends that an increased rating is warranted as his heart condition is productive of symptoms more severe than those contemplated by the current rating. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's CAD is initially rated as 10 percent disabling under Diagnostic Code 7005 pertaining to arteriosclerotic heart disease (CAD).  Under this diagnostic code, a 10 percent rating is assigned for CAD resulting in workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required.  CAD resulting in workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is rated 30 percent disabling.  CAD resulting in more than one episode of acute congestive heart failure  in the past year, or; workload of greater than 3 METs  but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated 60 percent disabling.  CAD resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  38 C.F.R. § 4.104.  

For rating diseases of the heart, one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2. 

The Board finds that a rating in excess of 10 percent for the Veteran's CAD is not warranted at any time during the claims period.  Treatment records and objective examinations and testing establish that the condition has required continuous medication and manifests symptoms that are contemplated by the current 10 percent initial rating.  A March 2010 letter from the Veteran's cardiologist and the report of a February 2009 VA contract examination both note subjective complaints of chest pain as well as shortness of breath with physical activity.  The cardiologist determined that the Veteran's heart condition was otherwise asymptomatic, but would require lifelong cardiac follow-up.  The February 2009 VA contract examination included an EKG indicating a normal sinus rhythm and a stress test showing a maximum METs level of 10.  The stress test was also negative for ischemia.  There is no indication of cardiac hypertrophy, dilation, or left ventricular dysfunction during the claims period.  It is therefore clear that the Veteran's CAD most nearly approximates the criteria associated with the current initial 10 percent rating during the period from July 1, 2009 to January 12, 2012.  The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's CAD is manifested by symptoms such as decreased cardiac function and complaints of chest pain and shortness of breath with exercise.  These manifestations are contemplated in the rating criteria and they are therefore adequate to evaluate the condition.  In addition, the record does not indicate that the Veteran manifests an additional disability that is attributable to the combined effect of his multiple service-connected conditions.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  As the Veteran's CAD is contemplated by the rating criteria, a referral for consideration of an extraschedular rating is not warranted.  The record also does not demonstrate an exceptional circumstance where the evaluation of the condition fails to capture all the symptoms of the service-connected disability.  Id.

Entitlement to a TDIU is also an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   A claim for TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106   (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  

In this case, the record is negative for evidence that the Veteran is unemployable.  He is not in receipt of Social Security disability benefits, and the record indicates that he worked as cook throughout the relevant claims period.  There is no medical evidence that the Veteran's service-connected CAD interfered with his employment, and the Veteran has not stated that he has lost any time from work or was unable to perform his duties due to his heart condition.  Therefore, remand of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected CAD during the period from July 1, 2009 to January 12, 2012. 


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Veteran has initiated an appeal regarding the initial evaluation assigned following an award of service connection for CAD.  The claim for service connection for the disability on appeal is now substantiated and the filing of a notice of disagreement (NOD) as to the September 2009 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2014).  Rather, the Veteran's appeal as to the initial disability evaluation triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a NOD, the AOJ must take development or review action it deems proper under applicable regulations and issue a statement of the case (SOC).  However, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  The December 2010 SOC informed the appellant of what was needed not only to achieve the next-higher schedular rating for the service-connected CAD, but also to obtain all schedular ratings above the initial evaluation assigned by the RO.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and post-service federal records.  The Veteran has not identified any private or VA medical records that would support his claim.  Additionally, the Veteran was provided a proper VA contract examination in February 2009 in response to his claim.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to an initial rating in excess of 10 percent for CAD status post MI and coronary artery bypass grafting from July 1, 2009 to January 12, 2012 is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


